Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Per Applicant’s response dated 06/21/2022, claims 18-39 are pending; claims 1-17 have been cancelled.
 Response to Amendment
The Drawing replacement sheets filed on 06/21/2022 is accepted.
The Specification objection is withdrawn.
The Claim objections are withdrawn.
The 35 USC 101 rejection is withdrawn.
The 35 USC 112-first paragraph rejection has been modified in view of the latest claim amendment. Support is not found in the Applicant’s Specification regarding two distinct processors. 
The 35 USC 112-second paragraph rejections are withdrawn.
As for the 35 USC 102 rejection, the Applicant argues the following against the applied reference- Tran US 2007/0265533 A1.
Remarks, pg. 17

    PNG
    media_image1.png
    149
    714
    media_image1.png
    Greyscale
This argument is non-commensurate with the scope the claims. Specifically, claim 1 does not mention using “BLE beacon” as argued. The claims also do not preclude the use of “mesh network” disclosed in the Tran references.
Remarks, pg. 18:

    PNG
    media_image2.png
    117
    692
    media_image2.png
    Greyscale

Regarding the above argument, the claims do not recite anything regarding to “different mode of communication” Claim 20 recites the limitation “wireless low energy beacon signal” the phrase ‘low’ is a relative term. Tran teaches in [0231:1st sentence] that ZigBee and other wireless communications used are “low data-rates, low power consumption.” Also see Tran [0324] regarding lo power requirements, and using low duty cycle and low data rate for power consumption. In view of this, Tran is sufficient to encompass the limitation in at least claim 20.
Remarks, pg. 18:

    PNG
    media_image3.png
    191
    681
    media_image3.png
    Greyscale

With regard to the argued ‘on-node process and send only relevant information’; these limitations are not recited in the claims. Further, with regard to the ‘relevant information’, is it unclear what is considered relevant, in the context of the current claims.  
Currently, claim 1 recites:
…at least one sensor configured to detect at least one variable related to a user; and at least one processor configured to: 
receive measurements or information derived from the measurements from the at least one sensor…

Since claim 1 affirmatively recites the processor receives measurements from the sensor, then under the broadest reasonable interpretation, the above argument is non-commensurate with the scope of the claim because the claim does not required the argued ‘relevant’ information.

As to the 35 USC 103 rejection based on Tran and Schulze, the Applicant argues the following: 
Remarks: pg. 19

    PNG
    media_image4.png
    110
    712
    media_image4.png
    Greyscale

This argument is non-commensurate with the scope of claims; the current claims do not positively require the argued one-way communication, nor do the claims preclude two-way communication as taught by either of the applied references.
Remarks: pg.20

    PNG
    media_image5.png
    114
    691
    media_image5.png
    Greyscale

Regarding this argument, the limitation “determine a context associated with the user” is taught by Tran, and not Schulze. As such, this argument is moot because Schulze was combined with Tran to meet the limitations of claims 27 and 28, which are not concern with context.  
In view of the above reasons, the Applicants arguments are not persuasive, and the rejections are maintained. The Applicant’s arguments are mainly based on the inventive concept disclosed in the Specification, and not on the actual limitations recited in the claims. 
The Applicant is invited to schedule an interview with the Examiner to discuss claim language and interpretation to expedite examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 36 recites “a processor” and “a separate and distinct processor”; but there is no discussion of two distinct processor in the Disclosure at the time of filing. Since the Application appears to be a translation from a foreign application, it is unclear as to whether these refer to a first and second software/algorithm instead. 
The recited limitations are not supported by the Disclosure, the Applicant is required to explicitly point out support or cancelled/amend these limitations. For purposes of examination, the “a processor” and “a separate and distinct processor” are interpreted as referring to a first and second physically distinct processors/computers (as recited in the claim, but this feature is not supported by the original Disclosure), and also a first and second software or algorithms stored and executed by one or more processors/computers.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the plurality of warning rules" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim based on the latest claim amendment to claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-26 and 29-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran US 2007/0265533 A1.
Regarding claim 18, Tran discloses a system (abstract: health monitoring system including wearable sensor, mesh network appliances, wireless nodes and computing components as shown in Fig. 1) for providing real-time warnings based on sensor signals, comprising: 
at least one sensor (sensors 40, including sensors worn via a wearable wristwatch, and sensors mounted on appliances and throughout a monitored user’s home, see [0038-0039, 0041-0046]) configured to detect at least one variable related to a user ([0038-0039, 0041-0046] sensors 40 detects a plurality of vital signs, including ECG, blood pressure, accelerometer, SPO2, GPS, etc.); and 
at least one processor (wristwatch’s processor, see [0044: 7th sentence], and/or Base station/local server 20, [0040]) configured to: 
receive measurements or information derived from the measurements from the at least one sensor ([0038-0039, 0041-0046, 0047-0049] sensor 40 comprises wireless capability and transmits detected user/sensor data to be received at server 20 as shown in Fig.1); 
using the measurements or the information, determine a context associated with the user ([0038-0039, 0041-0046] analyzing the user’s vital sign data, ambulatory pattern, location data etc. to determine user’s health/activity status, e.g. activity pattern, body motion patterns, falls, etc.); 
apply at least one warning rule ([0047] server 20 has one or more software modules to analyze data from the patient; exemplary rules can also discussed in [0068]) to the determined context and the measurements or information ([0047-0049] analyzing the user’s health/activity status, and using environmental data to determine if the user has fallen, or likely to fall); and 
trigger a warning based on applying the plurality at least one warning rule ([0049, 0068] generating a warning if the user is in a situation that should trigger a warning/alarm, e.g. falling event, and transmits the warning signal to one or more designated persons to get assistance.  Note: in Tran, each type of dangerous condition is interpreted as one “warning rule” in the claim, Tran teaches detecting various types of dangerous conditions, e.g. falling [0068], seizure [0229], other emergency [0017]. Thus Tran teaches a plurality of “warning rules”).  
Regarding claim 19, Tran discloses the system according to claim 18, wherein the at least one warning rule is further applied to at least one of additional information from a stored profile of the user, a location of the user, or a time associated with the measurements or information. (see [0047-0049] all of the user’s location, time of a detected event and info. from stored profile e.g. weight, age, and physical limitation, are considered by the warning rules which determine if the user is in a situation which would trigger a warning) 
Regarding claim 20, Tran discloses the system according to claim 18, wherein the at least one processor (local server 20) is configured to receive the measurements or the information using a wireless low energy beacon signal. ([0039, 0168, 0219: last sentence, 0268] the wireless communication within the system uses Bluetooth TM, and/or RFID (tag) communication, with are both low energy beacon signals. Also see Tran [0231:1st sentence] that ZigBee and other wireless communications used are “low data-rates, low power consumption.” Also see Tran [0324] regarding lo power requirements, and using low duty cycle and low data rate for power consumption.)
Regarding claim 21, Tran discloses the system according to claim 18, wherein the at least one sensor comprises a plurality of sensors. (see [0038-0039, 0041-0046] sensors 40 include a plurality of sensors, also see rejection to claim 18 above)
Regarding claim 22, Tran discloses the system according to claim 21, wherein the at least one processor is configured to determine the context using a majority of the plurality of sensors or by selecting a subset of the plurality of sensors associated with a higher accuracy.  ([0239] sensor selection based on signal strength, and modifying data collection to sensor providing high-quality data)
Regarding claim 23, Tran discloses the system according to claim 18, wherein the at least one sensor (sensors 40) is configured to measure at least one of a location of the at least one sensor ([0009: 2nd-3rd sentences] wristwatch location can be determined based on triangulation or RF signal/strength; also see [0270]), a heart rate of the user ([0038: 3rd sentence]), a temperature of an environment of the at least one sensor ([0038] home temperature, and other temperature monitors), a humidity of the environment ([0268] humidity control), or a pressure on the at least one sensor.  
Regarding claim 24, Tran discloses the system according to claim 18, wherein the at least one warning rule comprises at least one of:
a command to trigger a warning when movement is detected above a threshold, 
a command to trigger a warning when movement corresponding to standing up is detected, -5-Application No.: Not Yet Assigned Attorney Docket No.: 15099.0003-00000 
a command to trigger a warning when movement corresponding to walking or running is detected,
 a command to trigger a warning when movement below a threshold over a predetermined time period is detected, 
a command to trigger a warning when a change in lying posture over a threshold time period is not detected, 
a command to trigger a warning when movement corresponding to walking during a predetermined time of day is detected, 
a command to trigger a warning when the user enters one or more predetermined areas during a predetermined time of day, and 
a command to trigger a warning when the user leaves one or more predetermined areas.  ([0047-0049] discusses monitoring ambulatory pattern, i.e. user’s movement and/or location, and to trigger a warning based on predetermined rules; [0117] triggering a warning when the user has remained motionless for a predetermined period, or disappears off camera, or has fallen based on predetermined thresholds; also see specific code in [0069-0073].)
Regarding claim 25, Tran discloses the system according to claim 18, wherein the at least one warning rule comprise a subset of predetermined rules. ([0166] with regard to an exemplary warning rule, i.e. determining fallen or falling condition, this is based on the subset of predetermined rules, i.e. gait pattern, detecting skeleton structure, stride and frequency, judging joint problem, asymmetrical bone structure, center of mass, etc.; each type of the disclosed parameter is interpreted as a “predetermine rule” forming a “subset of predetermined rules” to determine a specific ‘fallen’ condition.)
Regarding claim 26, Tran discloses the system according to claim 18, wherein at least one of warning rules comprises a new rule that is different from said determined context and the measurements or information.  ([0193:1st sentence] “users may set up alerts or reminders that are triggered when one or more reading meet a certain set of conditions, depending on parameters defined by the user.” The Examiner interprets a user setting up alerts to associate with certain conditions to encompass “a new rule” in the claim)
Regarding claim 29, Tran discloses the system according to claim 18, wherein the at least one sensor includes an image sensor. ([0011] camera encompasses an “image sensor” in the claims; also see [0039, 0046] a plurality of monitoring cameras)
Regarding claim 30, Tran discloses the system according to claim 29, wherein determining the context further comprises receiving one or more images from the image sensor. ([0046, 0050, 0069-0073, 0098-0105, 0155-0156] analyzing camera video/image data to determine a user’s health/activity status, presence, motion pattern and falling event)
Regarding claim 31, Tran discloses the system according to claim 18, wherein the at least one sensor includes an audio sensor. ([0276, 0278: last 2 sentences] microphone encompasses “audio sensor” in the claims.)
Regarding claim 32, Tran discloses the system according to claim 31, wherein determining the context further comprises receiving audio from the audio sensor. ([0229, 0276, 0278: last 2 sentences] analyzing sounds acquired by microphone to distinguish distant noises from a user’s speech, to determine speech data, from which the user’s health/activity status or needs can be determined by speech recognition)
Regarding claim 33, Tran discloses the system according to claim 18, wherein the warning is provided by at least one graphical user interface (GUI)] (module 54 on server 20, or wristwatch outputs the warning), or comprises at least one of a tone, a vibration, or activation of a warning light ([0288:3rd sentence] “…a warning (such as sound or visual warning in the form of light or red flashing text) can be generated to point out the particular patient that may need help or attention.”), and wherein the warning is transmitted to a device associated with the user or an administrator of the system. ([0232] wristwatch worn by the user can output an alert to the user; and [0019:2nd sentence] “The remote healthcare provider may receive alerts over the Internet or urgent notifications over the phone in case of such sudden accident indicating changes.” Also see [0068] a warning alarm is transmitted to a device associated with a designated person, e.g. friends, relatives, or neighbors)
Regarding claim 34, Tran discloses the system according to claim 33, wherein the device comprises at least one of a personal computer, a tablet, a mobile phone, a pager, a monitor, or a smart watch. ([0232] wristwatch, [0019: 2nd sentence] “[t]he remote healthcare provider may receive alerts over the Internet or urgent notifications over the phone in case of such sudden accident indicating changes” Tran discloses receiving alerts over the phone and Internet- which infers at least a personal computer having internet access.) 
Regarding claim 35, Tran discloses the system according to claim 33, wherein the device is in connection with the at least one sensor. ([0041-0042] wristwatch has a plurality of sensors thereon, e.g. ECG, blood pressure, sugar level, etc.)
Regarding claim 36, see 112(a) rejection above with regard to the Examiner’s interpretation, Tran discloses the system according to claim 18, wherein the at least one processor comprises a processor in connection with the at least one sensor and configured to determine the context and derive the information from the measurements: and a separate and distinct processor configured to apply the plurality of warning rules to the determined context and the information.  (Tran discloses the wristwatch having a “processor”, and the server 20 having a “separate and distinct processor”, see rejection to claim 18 above. With regard to the rest of the limitations, all see rejection to claim 18 above with regard to wristwatch acquiring sensor data and the server 23 analyzing user data to apply the rules for determining a user’s health/activity status.)
Regarding claim 37, Tran discloses a device (server 20) for processing sensor signals and providing real-time warnings based thereon, comprising: 
detecting at least one variable related to a user using at least one sensor ([0038-0039, 0041-0046] sensors 40 detects a plurality of vital signs, including ECG, blood pressure, accelerometer, SPO2, GPS, etc.); 
at least one processor (wristwatch’s processor, see [0044: 7th sentence], and/or Base station/local server 20, [0040]) configured to: 
receive, from at least one sensor, measurements or information derived from the measurements related to an individual, wherein the measurements were taken substantially continuously ([0038-0039, 0041-0046, 0047-0049] sensor 40 comprises wireless capability and transmits detected user data to server 20 as shown in Fig.1. Also see [0017: 4th sentence] with regard to continuous monitoring); 
using the measurements or the information, determine a context associated with the individual ([0038-0039, 0041-0046] analyzing the user’s vital sign data, ambulatory pattern, location data etc. to determine user’s health/activity status, e.g. activity pattern, body motion patterns, falls, etc.); 
apply at least one warning rule ([0049, 0068] generating a warning if the user is in a situation that should trigger a warning/alarm, e.g. falling event, and transmits the warning signal to one or more designated persons to get assistance) to a determined context and received measurements or information ([0049, 0068] generating a warning if the user is in a situation that should trigger a warning/alarm, e.g. falling event, and transmits the warning signal to one or more designated persons to get assistance); and 
trigger a warning based on applying the at least one warning rule; and at least one feedback device configured to transmit the warning to a user of the device ([0049, 0068] generating a warning if the user is in a situation that should trigger a warning/alarm, e.g. falling event, and transmits the warning signal to one or more designated persons to get assistance).  
Regarding claim 38, Tran discloses the device according to claim 37, wherein the at least one feedback device comprises one or more of a display, a speaker, a haptic vibrator, or a light. (module 54 on server 20, or wristwatch outputs the warning. Also see [0288:3rd sentence] “…a warning (such as sound or visual warning in the form of light or red flashing text) can be generated to point out the particular patient that may need help or attention.”))
Regarding claim 39, it is rejected by Tran under the same rationale as discussed to claim 37 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tran US 2007/0265533 A1 in view of Schulze et al. US 2002/0019584 A1 (hereinafter “Schulze”).
Regarding claims 27 and 28, Tran discloses the system according to claim 18 comprising a plurality of sensor 40, a wrist watch, and a server 20; but Tran does not disclose wherein the at least one processor is further configured to: receive additional measurements related to the state of at least one sensor; apply at least one device state rule to the additional measurements; and trigger a device state warning based on applying the at least one device state rule. 
However Schulze, another prior art reference in the analogous art of monitoring a user’s health discloses providing a smart device (PDM, [0054]) having a plurality of sensors (Figs. 2, 4) thereon for detecting a user’s health conditions ([0056, 0063]) and providing a warning to the patient and a remote caregiver when predetermined conditions or thresholds are met ([0064]). 
Regarding claim 27, Schulze discloses the device comprising a processor (PDM processor, [0148:2nd sentence]) and wherein the at least one processor is further configured to: receive additional measurements related to the state of at least one sensor ([0116] sensor ); apply at least one device state rule to the additional measurements ([0110] logic for detecting sensor off, broken, etc.) ; and trigger a device state warning based on applying the at least one device state rule ([0110, 0116] sensor alarm/alerts based on sensor malfunction. Also see Fig. 4:86 “sensors OK”).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Tran’s various devices, including wristwatch and local server 20, to include the sensor diagnostic procedure in view of Schulze, the motivation for doing so is to routinely check the status of sensors to (1) ensure that they are functioning properly and (2) prevent false alarms due to malfunctioning sensors (Schulze: [0110, 0116]). 
Regarding claim 28, Tran discloses wherein the at least one processor is further configured to pull up and display certain data for review in response to triggering the device state warning. (Regarding the limitation “pull up and display certain data for review”, this limitation was the Examiner’s previous interpretation of the originally recited limitation “play back.” The Examiner notes that “pull … for review” is not supported by the Disclosure and thus should be amended.  Tran discloses in [0162:2nd sentence] “The system can transmit video (live or archived) to the friend, relative, neighbor, or call center for human review.” In here, Tran teaches that based on a triggered warning, live/real time video of the patient is sent to another human for review. Also see [0199: 6th sentence] “The call center can review falls information, blood pressure information, and other vital information to determine if the patient is in need of emergency assistance”) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teller et al. US 6605038 teaches a wearable armband device having a plurality of sensors thereon for detecting measurements from a user (see Table I), to determine a context associated with said measurement (see Table II). Then based on the sensor and contextual data, apply one or more warning rules to provide a warning to the monitored user. (US 7285090, US 7689437 and US 8275635 are in the same patent family.)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        	
October 4, 2022